 

Exhibit 10.2

 

OMNIBUS AGREEMENT EXTENSION

 

This Omnibus Agreement Extension (“Agreement”) is entered into on March 8, 2018,
and is by and between EnerVest, Ltd., a Texas limited partnership (“EnerVest”)
and EV Energy GP, LP, a Delaware limited partnership (the “General Partner”).

 

WHEREAS, the Omnibus Agreement (the “First Omnibus Agreement”), was entered into
on September 29, 2006, by and among EnerVest, EV Management LLC, a Delaware
limited liability company (“EV Management”), the General Partner, EV Energy
Partners, LP, a Delaware limited partnership (the “Partnership”), and EV
Properties, L.P., a Delaware limited partnership (“OLP”). Any capitalized term
not defined herein shall have the meaning set forth therein;

 

WHEREAS, pursuant to Section 3.3 of the First Omnibus Agreement, EnerVest and
the General Partner determine the amount of general and administrative expenses
that will be properly allocated to the Partnership after December 31, 2008;

 

WHEREAS, the First Omnibus Agreement automatically renews each year if it is not
terminated by either EnerVest or the General Partner;

 

WHEREAS, the First Omnibus Agreement was extended by the Omnibus Agreement
Extensions entered into on December 17, 2008, December 10, 2009, December 21,
2010, December 20, 2011; February 25, 2013, February 15, 2014, February 25,
2015, February 25, 2016, and February 23, 2017;

 

WHEREAS, neither party has terminated the First Omnibus Agreement; and

 

WHEREAS, based on the recommendation of the Conflicts Committee of the Board of
Directors of EV Management, which provided Special Approval (as defined in the
limited partnership agreement of the Partnership) to the extension of the First
Omnibus Agreement as contemplated by this Agreement, the Board of Directors of
EV Management has authorized and approved the extension of the First Omnibus
Agreement as contemplated by this Agreement.

 

In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, EnerVest and the General Partner
hereby agree as follows:

 

1. The First Omnibus Agreement shall continue in effect until December 31, 2018,
subject to termination or automatic renewal on such date as provided in the
First Omnibus Agreement.

 

1

 

 

2. The Partnership shall pay EnerVest a fee of $1,433,333.33 per month for the
services described in the First Omnibus Agreement, subject to adjustment as
provided in Section 3.3 therein.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement on, and
effective as of, the date above first written.

 

ENERVEST, LTD.       By: EnerVest Management GP, L.C.,     its general partner  
      By: /s/JOHN B WALKER        John B. Walker        Chief Executive Officer
        EV ENERGY GP, L.P.       By: EV MANAGEMENT, L.L.C.,     its general
partner         By: /s/NICHOLAS P. BOBROWSKI        Nicholas P. Bobrowski    
   Vice President and Chief Financial Officer  

 

2

 